TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00472-CV



                                           R. F., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-FM-11-004062, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant R.F.’s motion to supplement the clerk’s record is granted in part. It is

ordered that the record be supplemented with (1) the instruction sheet given to counsel for the parties

before voir dire in this case that notified them of the terms under which they could receive the jury

information packet and (2) the entire unredacted jury information packet for the jury pool in this

case. The remainder of R.F.’s motion to supplement the record is denied.

               R.F.’s motion for extension of time to file her brief is granted in part. Counsel for

R.F. is ordered to file her brief no later than the 10th day after the record has been supplemented as

ordered herein. If the brief is not filed by that date, counsel may be required to show cause why he

should not be held in contempt of court.

               It is so ordered on September 27, 2013.

Before Chief Justice Jones, Justices Pemberton and Field